Citation Nr: 1135104	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-24 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1964 to July 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In an August 2010 decision, the Board reopened the previously denied claim of service connection for a psychiatric disorder, to include PTSD, and remanded the matter to the RO for additional evidentiary development.  Although the RO failed to comply with the Board's remand directives in numerous respects, and failed to otherwise conduct appropriate evidentiary development, in light of the favorable decision below, the Board finds that such failure is harmless error.  


FINDING OF FACT

The appellant's current psychiatric disability, diagnosed as PTSD with schizoaffective disorder, depression, and psychosis, had its inception during his period of active duty.  


CONCLUSION OF LAW

PTSD with depression and psychosis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records are largely missing from the record on appeal, containing only his May 1967 military separation medical examination which is negative for complaints or findings of a psychiatric disorder.  The record contains no indication that the RO attempted to reconstruct the appellant's service treatment records from other potential sources, nor was he advised to submit alternative types of evidence, including witness statements, to support his claim.

The appellant's service personnel records are associated with the record and show that he served in Korea with Headquarters and Headquarters Company (HHC), 1st Battalion, 32nd Infantry Regiment, 7th Infantry Division, from June 1965 to May 1966.  His principal duty was medical aidman.  

The post-service record on appeal includes VA and private clinical records documenting a long psychiatric history.  In August 1995, after performing a psychological evaluation of the appellant and a detailed review of his history, the appellant's VA psychologist concluded that the appellant had suffered from major depressive disorder with psychotic features since 1967.  

At a VA medical examination in December 1995, the appellant reported that he had served in a medic in Korea.  He reported suffering from depression for 30 years as well as racing thoughts in his mind.  Despite this, he indicated that he had worked as a bus driver for 17 years until 1989 when he lost the sight in one of his eyes due to macular degeneration.  He indicated that he had been unemployed since that time.  After examining the appellant, the examiner diagnosed him as having chronic paranoid schizophrenia.  

In a July 2003 statement, the appellant recalled that during his tour of duty in Korea, he was shot at by North Korean troops while on patrol along the DMZ.  

In a December 2003 letter, the appellant's VA psychologist indicated that the appellant was under treatment for PTSD and a chronic psychotic disorder.  He noted that the appellant had received an intensive intake assessment and had been assigned a DSM-IV diagnosis of PTSD.  The psychologist noted that the appellant had reported experiencing two traumatic incidents in service, both of which met the criteria for a diagnosis of PTSD.  In the first incident, another soldier was shot during an accident on the obstacle course at Fort Polk.  In the second incident, the appellant was fired upon by North Korean troops along the DMZ.  Additionally, the appellant's VA psychologist  noted that the appellant had a long history of depression, which typically occurred with a psychosis and PTSD.  He indicated that it was his opinion that the appellant's chronic mental disorders started in the military and were associated with his service.  

In a February 2005 letter, the appellant's VA psychologist indicated that the appellant remained under treatment for PTSD.  He noted that the appellant had a long history of psychotic depression in addition to his PTSD.  He indicated that his assessment of the appellant revealed that his trauma symptoms and psychotic depression began in 1966 while he served with the 7th Infantry Division in Korea.  

In an August 2006 letter, the appellant's VA psychologist again indicated that the appellant remained under treatment for PTSD.  He indicated that after being displaced by Hurricaine Katrina then returning to work at the VA medical facility, he had thoroughly reevaluated the appellant.  He indicated that this in depth reevaluation had reinforced the appellant's diagnosis of PTSD.  The appellant's VA psychologist further emphasized that "everyone in this medical center" agreed that the appellant had PTSD. 

In a January 2007 letter, the appellant's VA psychologist again indicated that the appellant remained under treatment for PTSD.  He indicated that the appellant had been exposed to gunfire along the DMZ in Korea in 1966, an incident which met DSM-IV criterion A for a PTSD stressor.  He further indicated that voluminous treatment records from the VA outpatient clinic documented that the appellant met "all of the symptoms of PTSD."  He noted that such records also documented that the appellant exhibited symptoms of depression and psychosis secondary to PTSD.  

The RO thereafter obtained a portion of the appellant's VA clinical records, although they failed to make reasonable efforts to obtain complete records.  These records, indeed, document a long history of psychiatric treatment with diagnoses of PTSD, depression and psychosis.  

Records obtained from the Social Security Administration include an August 1996 decision determining that the appellant was disabled due to a long history of mental impairments which had begun 30 years prior.  

In a detailed December 2010 letter, the appellant's VA psychologist indicated that the appellant remained under treatment for PTSD with a comorbid schizoaffective disorder.  He noted that in December 2010, a "PTSD Assessment" had been conducted with the appellant and that the results of this new assessment showed that the appellant exhibited all the symptoms of PTSD, consistent with his voluminous medical record spanning two decades.  The psychologist noted that, furthermore, according to the PTSD Relaxed Stressor Policy, "it is clear that this veteran meets DSM-IV Criterion A for exposure to 'traumatic stress'" based on his experiences in Korea.  The VA psychologist further noted that the results of the recent PTSD assessment also validated the conclusion that the appellant developed schizoaffective disorder (psychosis, depression) after developing PTSD.  Based on this data, he indicated "it may now be stated with a high level of confidence that [the appellant's] depression and psychosis are secondary to PTSD."  He explained that he had arrived at this conclusion using scientifically validated diagnostic methods.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); Anglin v. West, 11 Vet. App. 361, 367 (1998).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in- service stressor for non-combat veterans. See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, the appellant's service treatment records are largely unavailable.  In cases where the service records are unavailable through no fault of the claimant, it is especially incumbent on VA to carefully consider the appellant's contentions and the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

Although the appellant's service treatment records are largely unavailable to the Board, the appellant has provided credible statements of psychiatric symptomatology which began during his period of active service.  In addition, after evaluating the appellant and considering this reported medical history, the appellant's VA psychologist concluded that the appellant's current psychiatric disability, PTSD with schizoaffective disorder, depression, and psychosis, started in the military and is associated with his service.  The Board notes that the appellant's treating VA psychologist has provided no less than six detailed medical opinions spanning more than fifteen years, all of which link the appellant's current psychiatric disability to his active service.  

The Board considers these opinions to be highly persuasive and assigns them great probative weight.  The opinions were provided by a qualified medical professional who has the clear expertise necessary to opine on the matter at issue in this case.  In addition, the appellant's VA psychologist has repeatedly evaluated the appellant and reviewed voluminous medical records spanning more than 20 years.  The appellant's VA psychologist has also provided a clear rationale for his opinions.  Finally, the Board notes that his conclusions are consistent with the December 1995 VA psychiatric examination report which similarly notes that the appellant's psychiatric symptomatology had been present since service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

Indeed, the Board observes that there is no medical opinion evidence in the entire record on appeal which contradicts the medical opinion of the appellant's VA psychologist or the December 1995 VA medical examiner.  The appellant has not been examined for VA compensation purposes since 1995.  Additionally, the record provided to the Board contains no other probative evidence suggesting that the appellant's current psychiatric disability had its inception after active duty or is related to some factor other than his active service.  Under these circumstances, the Board concludes that service connection for a psychiatric disability, including PTSD, schizoaffective disorder, depression and psychosis, is warranted.  

In addition to the evidence set forth above, the Board observes that the appellant also meets the specific criteria set forth in 38 C.F.R. § 3.304(f), for an award of service connection for PTSD.  Although the RO failed to conduct appropriate development regarding the appellant's reported stressors, an award of service connection for PTSD under the liberalizing amendments to section 3.304(f) would clearly be warranted.  The appellant's reported stressor of being fired upon while patrolling the DMZ is related to his "fear of hostile military activity" and is consistent with the place and circumstances of his service, as documented in his service personnel records.  Additionally, the appellant's VA psychologist has confirmed that the appellant's reported stressor is adequate to support a diagnosis of PTSD and that the appellant's symptoms are related to that stressor.  

As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion quite clearly cannot be made in this case.  Thus, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, schizoaffective disorder, depression, and psychosis, is warranted.  



ORDER

Entitlement to service connection for PTSD with schizoaffective disorder, depression, and psychosis, is granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


